Citation Nr: 1400351	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-22 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a left foot condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1999 to November 2003.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In a December 2009 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a left foot condition.  In a May 2010 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral pes planus.

The Board notes that the Veteran made a claim in a February 2011 statement for entitlement to service connection for right leg pain.  In a November 2012 rating decision, the RO granted service connection for radiculopathy of the right lower extremity.  As this is considered a full grant of the benefit sought, the issue is not currently before the Board.

The Board also notes that the Veteran filed a November 2011 notice of disagreement with a September 2010 rating decision, which granted service connection for radiculopathy of the left lower extremity with a disability rating of 10 percent.  The Veteran's notice of disagreement was not timely, thus it was considered a new claim for an increased disability rating.  The RO granted an increased disability rating in a November 2012 rating decision.  The Veteran has not challenged this decision, thus the issue is not currently before the Board.  

The Board notes that, in addition to the paper claims file, there is an electronic Virtual VA file associated with the Veteran's claim.


FINDINGS OF FACT

1.  Bilateral pes planus was noted at enlistment and did not undergo a worsening or aggravation therein, and the Veteran's current bilateral pes planus is not otherwise shown to be related to service. 

2.  The Veteran currently does not have a left foot condition other than pes planus.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral pes planus was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).  

2.  The criteria for service connection for a left foot condition have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed letters in September 2009 and February 2010  advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The letters also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file and the VA Medical Center treatment notes have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

A VA examination was provided in March 2013, in order to ascertain the nature and severity of the Veteran's pes planus.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the VA examination is sufficient.  A thorough review of the file was conducted, and the examination provided findings relevant to the issue at hand.  The Veteran's statements were also considered and discussed.  In addition, the VA examiner described the effects of the disorder on the Veteran's ordinary activities of daily life.  Therefore, the Board finds that the examination is adequate to decide the claim for entitlement to service connection for a left foot disorder and bilateral pes planus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In the absence of proof of a present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C.A. § 1111] VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases, like this one, in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C.A. § 1153 (as opposed to that applicable under 38 U.S.C.A. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Veteran has asserted that he has a left foot condition that had its onset during active service and bilateral pes planus that was aggravated during active service.

A review of the STRs shows treatment for various foot conditions while the Veteran was in active service.  In April 1999, the Veteran was afforded an entrance examination.  At that time, the examiner evaluated the Veteran's feet as abnormal.  The examiner noted that the Veteran had mild, asymptomatic pes planus.  

In September 1999, the Veteran was treated for a rash present on the top of both of his feet.  The examiner diagnosed dermatitis and prescribed a hydrocortisone cream.  In October 1999, the Veteran was treated for blisters on his heels.  The Veteran reported the blisters were a result of his large boots.  In September 2001, the Veteran was treated for left foot pain.  He reported that he had pain around the ball of his foot for approximately one year.  The Veteran was afforded x-rays, which were negative for any abnormalities, and the examiner recommended a podiatry consultation.  In September 2002, the Veteran was treated for a missing toenail on his left middle toe.  The Veteran reported that his toe nail would "flake" off after running and that the condition had lasted for approximately two years.  The examiner referred the Veteran for laboratory testing.  There is no indication that the Veteran was treated for a chronic foot condition, other than pes planus, while in service.  

A review of post-service medical records shows that the Veteran has received treatment at the VA Medical Center for various conditions, including foot pain.  In May 2010, the Veteran was seen for a podiatry consultation.  The Veteran reported that he had painful feet, and that the pain was an aching with intermittent burning sensation that was greatest with walking and standing and had been occurring for eight years.  The examiner determined that the Veteran had bilateral pes planus.  The examiner noted that there were no other abnormalities.  The Veteran was fitted for custom orthotic inserts.

In March 2013, the Veteran was afforded a VA pes planus examination.  Upon physical examination, the examiner determined that that Veteran had pes planus.  The examiner noted that the Veteran had pain affecting both feet that was accentuated on use.  The examiner noted that the Veteran had pain on manipulation of the feet, and his symptoms were relieved by arch supports or orthotics.  The examiner noted that the Veteran had a decreased longitudinal arch height on weight-bearing on both feet, and marked pronation of both feet.  The examiner also noted that the Veteran had "inward" bowing of the Achilles' tendon in both feet.  X-ray images showed a normal left foot, and mild pes planus in the right foot with no evidence of fracture, dislocation, or other bone or joint pathology.    

The examiner opined that the Veteran's pes planus, which existed before service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner reviewed the Veteran's claims file and noted that in service he was treated for a rash on his feet, blisters of both heels, foot pain on the ball of his left foot, and a tinea infection.  The examiner noted that there was no record of treatment for pes planus or treatment for chronic foot pain.  The examiner also noted that the treatment sought in service by the Veteran was "incontiguous with aggravating a musculoskeletal condition of the foot."  According to the examiner, the Veteran's treatment for metatarsal pain was not consistent with aggravation of his pes planus because there was no ongoing symptomatology.        

As pes planus was noted on entrance to active duty, the presumption of soundness does not apply.  Therefore, the issue before the Board is whether there was an increase in disability during service; if so, the pre-existing disability will be considered to have been aggravated by military service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

There is no evidence of record showing that the Veteran's pes planus has worsened since his entrance into active service.  In the Veteran's April 1999 entrance examination, the examiner noted that the Veteran had mild, asymptomatic pes planus.  During service the Veteran was not treated for pes planus or chronic foot pain.  After separation from service, the Veteran was treated for pes planus at the VA Medical Center only once, in May 2010.  In the Veteran's March 2013 VA foot examination, the examiner determined that the Veteran had mild pes planus in his right foot.  The Veteran's post-service treatment and diagnosis of mild pes planus is consistent with his notation on entrance to active service of mild, asymptomatic pes planus.  

The Board has considered the Veteran's lay statements, and notes that the Veteran is competent to describe his symptoms in service and thereafter.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Specifically, the Veteran has asserted that his fallen arches in service have caused him continuous severe pain.  However, he is not competent to attribute these symptoms to a measureable worsening of his pes planus in service or to determine that his pes planus underwent a permanent worsening in service.  As there is no sufficiently probative medical evidence to support the Veteran's contentions or to show an increase in the Veteran's hearing loss disability while in service, the Board finds that an increase in severity in service may not be conceded, and that the pre-existing disability underwent no worsening in service.  

For the reasons explained above, the Board finds that the Veteran had pes planus prior to entry into service, and that, based on all of the evidence, there was no increase in the severity of the pre-existing pes planus during or due to his military service.  As such, the presumption of aggravation is not for application.  The preponderance of the evidence is against a finding that the Veteran's pes planus was aggravated during service.  

The Board also finds that the Veteran has not been diagnosed with any other left foot condition.

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has presented no evidence dated during the appeal period showing an actual diagnosis related to the claimed disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  In light of these circumstances, the Board finds that service connection may not be awarded.  

The Veteran has not articulated the nature of his claimed "left foot condition."  He indicated that he had problems with his left foot while in service, and that he continues to have problems with his left foot condition, but his condition has not been characterized as a specific disability.  The Veteran has a responsibility to cooperate with VA in its efforts to assist in the claim's development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.).  The Board has carefully reviewed all of the medical evidence of record, including the electronic Virtual VA file, but none of the medical records, which cover care for a multitude of maladies, concern any symptoms described or associated with a left foot condition, other than pes planus.    

The Board notes that the Veteran continues to assert that he has pain in his left foot.  The Board emphasizes that pain itself, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  No evidence has been provided that associates the Veteran's complaints of left foot pain to a diagnosed disability, other than pes planus.  The Veteran has also not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorder.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.   

In sum, there is no evidence of record indicating that the Veteran incurred a left foot condition during active service.  After separation from active service, there is no indication that the Veteran has been treated for a left foot condition, other than pes planus, and the Veteran has not alleged any specific symptoms.

Accordingly, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for pes planus and a left foot condition is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     

ORDER

Entitlement to service connection for pes planus is denied. 

Entitlement to service connection for a left foot condition is denied.  


____________________________________________
JOHNATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


